                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

  UNITED STATES OF AMERICA,                          CR 13-107-GF-BMM

               Plaintiff,

         vs.                                               ORDER


  SAMANTHA RENEE
  HEADCARRIER,

               Defendant.



         Defendant Headcarrier moved the Court for compassionate release under 18

U.S.C. § 3582(c)(1)(A). (Doc. 82.) The Court granted her compassionate release

on April 20, 2021. (Doc. 86.) The Court directed the Bureau of Prisons to obtain a

180-day residential reentry placement at the Great Falls Pre-Release Center in

Great Falls, Montana, for Headcarrier. (Doc. 86.) The Court stayed its Order until

October 11, 2021, given the United States’ representation that a bed was not

available until that time. The Court directed, however, that “[s]hould a bed

become available, the United States should provide notice to the Court.” (Doc. 88

at 2.)




                                         1
      The United States received notice that a bed is now available for Headcarrier

much sooner than expected. Headcarrier has therefore been given a release date of

July 9, 2021.

      Accordingly, IT IS ORDERED that the Court’s Orders (Docs. 86, 88) are

stayed until July 9, 2021. At that time, Heacarrier is to be released to a 180-day

residential reentry placement at the Great Falls Pre-Release Center in Great Falls,

Montana.

       DATED this 23rd day of June, 2021.




                                          2
